PER CURIAM
This was a 34-year marriage. Wife, now 53, appeals from the dissolution decree, asking (1) an increase in the amount awarded to her as spousal support and (2) an increase in the amount awarded to her as attorney fees. On de novo review, we have determined that the first request is justified.
Paragraph 2 of the decree of dissolution is amended to read:
“2. Respondent shall pay petitioner permanent support in the amount of $1,400 per month.”
Even with this adjustment, there will be a significant discrepancy between wife’s standard of living, based on her probable future income, and what she would have enjoyed but for the dissolution; but the increase is in the amount she requested.
In all other respects, the decree is affirmed.
Affirmed as modified. Costs to appellant.